Opinion issued February 17, 2011.

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 
 

NOS. 01–09–00950–CV and
 01-09-00960-CV
 


















 
 

DAWN HERRIN AND OSCAR T. HERRIN, Appellants
 
V.
 
DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee
 
 
 

On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause Nos. 0709964J & 2009-13479
 
 

MEMORANDUM OPINION
 
On October 20, 2009, appellants Dawn
Herrin and Oscar T. Herrin filed their notices appealing the denial of their
petitions in intervention in the parental termination proceeding and the adoption
proceeding below.  Since then, the
Herrins have failed to comply with filing deadlines, timely pay filing fees, or
timely secure the clerk’s records and reporter’s records, despite this Court’s
extensions of time and repeated notices concerning these required filings.  
In appeal 01-09-00960-CV, we issued
an opinion and judgment on June 17, 2010 dismissing their appeal for failure to
pay the filing fees.  After receiving
notice of the dismissal, the Herrins paid the filing fees and moved this Court
to reinstate the appeal, claiming that they would also make prompt arrangements
to pay for the appellate record.  To
date, the Herrins have not paid for preparation of the record.  
In appeal 01-09-00950-CV, we notified
the Herrins that they had failed to timely file their brief, and we gave them
until February 1, 2011 to file the brief along with a motion providing a
reasonable explanation for the delay. 
The Herrins have not complied with or responded to this notice.
The Court warned the Herrins that, as
a result of the repeated delays in both appeals, their appeals were subject to
dismissal without further notice.  Any
further extension of time would be incompatible with the state’s goal to
prevent delay in resolving parental rights cases, where the best interests of
children are at stake.  See, e.g., Tex. Fam. Code Ann. § 263.405(h) (Vernon 2008) (in
appeals of final orders for children in state care, appellate court may not
extend the time for filing record or appellate brief without showing of good
cause); House Comm. on Juvenile Justice
and Family Issues, Bill Analysis, Tex. H.B. 409, 79th Leg., R.S. 2005; see also Tex. Fam. Code Ann. § 153.001(a)(2) (Vernon 2008) (“The
public policy of this state is to . . . provide a safe,
stable, and nonviolent environment for the child.”).  We dismiss these appeals for want of
prosecution.
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Alcala and Bland.